Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/25/2019 and 11/30/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 4 objected to because of the following informality: The claim recites “to perform the following” but should recite “to perform the following:”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 6-13 , and 15-20 are rejected under 35 U.S.C. 102(b)(1) as being anticipated by Wang (US 2017 / 0347110 A1).

Regarding claim 1, Wang teaches An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform the following: receive media content for streaming to a user device ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video.)
train a neural network to be overfitted to at least a first portion of the media content ([0383] In step 110 (or step 200), in at least one embodiment super resolution techniques are employed to create a specific model using machine learning for each frame, so that the model can be used to substantially recreate the original resolution version of a lower-resolution frame and trained using machine learning based on knowledge of the original-resolution frame. The examiner notes that per the claim’s specification [Page 6, Para. 1] training a model to a specific dataset or frame constitutes overfitting. The examiner considers Wang’s creation of different specific models using machine learning for each frame to be the creation of those overfitted models by means of machine learning).
send the trained neural network and the first portion of the media content to the user equipment. ([0388] In some embodiments, step 120 (or step 210), the portion of the low-resolution video and the reconstruction model for that portion of video are output for transmission. The examiner notes that Wang teaches the creation of content-specific reconstruction models that are trained to reconstruct low resolution content that is broken into frames on a user’s device. The examiner considers those reconstruction models and low resolution content frames to be the claimed neural network and the media portion that is being sent to the user equipment).

Regarding claim 3, Wang teaches The apparatus as claimed in claim 1, wherein the neural network is initialized by pre- training the neural network on a large dataset and then ([0466] The library from which the models are selected comprises a set of pre- trained models which have been generated from example, or training, videos and which are associated with metrics to enable comparison of the video from which the models were generated with the selected scene being enhanced. The examiner notes that Wang teaches in [Fig. 3] the selection from a library of models of pre-trained models (step 930) a model to be used for the development and training (step 940) of the model to specific video scenes or frames). 
trained based on data of the first portion of the media content to move the neural network from a generalized state to an overfitted state. ([0383] In step 110 (or step 200), in at least one embodiment super resolution techniques are employed to create a specific model using machine learning for each frame, so that the model can be used to substantially recreate the original resolution version of a lower-resolution frame and trained using machine learning based on knowledge of the original-resolution frame. The examiner notes that per the claim’s specification [Page 6, Para. 1] training a model to a specific dataset or frame constitutes overfitting. The examiner considers Wang’s creation of different specific models using machine learning for each frame to be the creation of those overfitted models by means of machine learning).

Regarding claim 4, Wang teaches The apparatus as claimed in claim 1, wherein the computer program code is further configured, with the at least one processor, to cause the apparatus to perform the following train the neural network to be overfitted to at least a second portion of the media content; and ([0383] In step 110 (or step 200), in at least one embodiment super resolution techniques are employed to create a specific model using machine learning for each frame [second portion], so that the model can be used to substantially recreate the original resolution version of a lower-resolution frame and trained using machine learning based on knowledge of the original-resolution frame. The examiner notes that per the claim’s specification [Page 6, Para. 1] training a model to a specific dataset or frame constitutes overfitting. The examiner considers Wang’s creation of different specific models using machine learning for each frame to be the creation of those overfitted models by means of machine learning).
send the neural network trained to be overfitted to the second portion and the second portion of the media content to the user equipment. ([0388] In some embodiments, step 120 (or step 210), the portion of the low-resolution video and the reconstruction model for that portion of video are output for transmission. The examiner notes that Wang teaches the creation of content-specific reconstruction models that are trained to reconstruct low resolution content that is broken into frames on a user’s device. The examiner considers those reconstruction models and low resolution content frames to be the claimed overfitted neural network and second portion of the media that are being sent to the user equipment).

Regarding claim 6, Wang teaches The apparatus as claimed in claim 1, wherein the computer program code is further configured, with the at least one processor, to cause the apparatus to perform the following: send metadata that associates the trained neural network with the first portion of the media content used to overfit the neural network. ([0469] A further alternative is that the transmission package can include a list of scene transitions (at defined frame intervals) and then a list of references to library content/models/parameters for a matching number of scenes or transitions).

Regarding claim 7, Wang teaches The apparatus as claimed in claim 6, wherein the media content includes a video stream or an encoded image bitstream, and ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video).
wherein the first portion includes a spatial portion of a packed omnidirectional video frame. ([0226] In some embodiments, having the target section correspond to one of the received sections allows the enhancement to work in the spatial domain).

Regarding claim 8, Wang teaches The apparatus as claimed in claim 4, wherein at least one of the first portion and the second portion of the media content includes at least one of a temporal portion and a spatial portion of the media content. ([0226] In some embodiments, having the target section correspond to one of the received sections allows the enhancement to work in the spatial domain).

Regarding claim 9, Wang teaches The apparatus as claimed in claim 8, wherein the media content includes a video stream or an encoded image bitstream, and ([0494] In alternative embodiments, the input video concerned ([may be media for playback, such as recorded video or live streamed video).
wherein the temporal portion is determined by detecting a prediction error of video coding to exceed a threshold ([0024] The above formula also illustrates the direct relationship between the bitrate and the complexity of the image sequences, i.e. variable m. The aforementioned existing video codecs focus on spatial and temporal compression techniques. The newer proposed video compression techniques, such as H.265, HEVC and VP9, seek to improve upon the motion prediction and intra-frame compression of previous techniques, i.e. optimizing a value form. The examiner notes that per the claim’s specification [Page 23, Line 23] a codec is used to code and decode image, video, or audio data. The examiner also notes that Wang [0022] teaches the equation bitrate ∝ Qxwxhxfxm that illustrates the relationship between the bitrate and the quality constant Q). 

Regarding claim 10, Wang teaches A method comprising: receiving media content for streaming to a user device ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video).
training a neural network to be overfitted to at least a first portion of the media content ([0383] In step 110 (or step 200), in at least one embodiment super resolution techniques are employed to create a specific model using machine learning 
sending the trained neural network and the first portion of the media content to the user equipment. ([0388] In some embodiments, step 120 (or step 210), the portion of the low-resolution video and the reconstruction model for that portion of video are output for transmission. The examiner notes that Wang teaches the creation of content-specific reconstruction models that are trained to reconstruct low resolution content that is broken into frames on a user’s device. The examiner considers those reconstruction models and low resolution content frames to be the claimed neural network and portion of the media that are being sent to the user equipment).

Regarding claim 11, Wang teaches A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing: receiving media content for streaming to a user device ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video).
training a neural network to be overfitted to at least a first portion of the media content ([0383] In step 110 (or step 200), in at least one embodiment super resolution techniques are employed to create a specific model using machine learning for each frame, so that the model can be used to substantially recreate the original resolution version of a lower-resolution frame and trained using machine learning based on knowledge of the original-resolution frame. The examiner notes that per the claim’s specification [Page 6, Para. 1] training a model to a specific dataset or frame constitutes overfitting. The examiner considers Wang’s creation of different specific models using machine learning for each frame to be the creation of those overfitted models by means of machine learning).
sending the trained neural network and the first portion of the media content to the user equipment. ([0388] In some embodiments, step 120 (or step 210), the portion of the low-resolution video and the reconstruction model for that portion of video are output for transmission. The examiner notes that Wang teaches the creation of content-specific reconstruction models that are trained to reconstruct low resolution content that is broken into frames on a user’s device. The examiner considers those reconstruction models and low resolution content frames to be the claimed neural network and portion of the media that are being sent to the user equipment).

Regarding claim 12, Wang teaches An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to perform the following: receive at least a first portion of media content and a neural network trained to be overfitted to said first portion of the media content ([0471] First, the data 2610 is received from the network. The data received 2610 depends on how the data was prepared for transmission in step 2550 as detailed above and will include the video data and one or more library references to reconstruction models for that video data)
process said first portion of the media content using said overfitted neural network. ([0141] wherein the second node is able to substantially reproduce the one or more sections of higher quality visual data from the transmitted one or more sections of lower-quality visual data using the developed at least hierarchical algorithm that corresponds to the one or more sections of lower-quality visual data).

Regarding claim 13, Wang teaches The apparatus as claimed in claim 12, wherein the computer program code is further configured, with the at least one processor, to cause the apparatus to perform the following: receive a second portion of the media content and a neural network trained to be overfitted to the second portion ([0471] First, the data 2610 is received from the network. The data received 2610 depends on how the data was prepared for transmission in step 2550 as detailed above and will include the video data and one or more library references to reconstruction models for that video data. The examiner notes that Wang [0469] teaches the transmission of the video content as scenes. The examiner also notes that a first scene could be considered a first portion and a second scene a second portion and so on).
process said second portion of the media content using said neural network trained to be overfitted to the second portion. ([0141] wherein the second node is able to substantially reproduce the one or more sections of higher quality visual data from the transmitted one or more sections of lower-quality visual data using the developed at least hierarchical algorithm that corresponds to the one or more sections of lower-quality visual data).

Regarding claim 15, Wang teaches The apparatus as claimed in claim 12, wherein the computer program code is further configured, with the at least one processor, to cause the apparatus to perform the following: receive metadata that associates the trained neural network with the first portion of the media content used to overfit the neural network. ([0469] A further alternative is that the transmission package can include a list of scene transitions (at defined frame intervals) and then a list of references to library content/models/parameters for a matching number of scenes or transitions).

Regarding claim 16, Wang teaches The apparatus as claimed in claim 15, wherein the media content includes a video stream or an encoded image bitstream ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video.)
wherein the first portion includes a spatial portion of a packed omnidirectional video frame. ([0226] In some embodiments, having the target section 

Regarding claim 17, Wang teaches The apparatus as claimed in claim 13, wherein at least one of the first portion and the second portion of the media content includes at least one of a temporal portion and a spatial portion of the media content. ([0226] In some embodiments, having the target section correspond to one of the received sections allows the enhancement to work in the spatial domain).

Regarding claim 18, Wang teaches The apparatus as claimed in claim 17, wherein the media content includes a video stream or an encoded image bitstream ([0494] In alternative embodiments, the input video concerned may be media for playback, such as recorded video or live streamed video.)
wherein the temporal portion is determined by detecting a prediction error of video coding to exceed a threshold ([0024] The above formula also illustrates the direct relationship between the bitrate and the complexity of the image sequences, i.e. variable m. The aforementioned existing video codecs focus on spatial and temporal compression techniques. The newer proposed video compression techniques, such as H.265, HEVC and VP9, seek to improve upon the motion prediction and intra-frame compression of previous techniques, i.e. optimizing a value form. The examiner notes that per the claim’s specification [Page 23, Line 23] a codec is used to code and decode image, video, or audio data. The examiner also notes that Wang [0022] teaches the bitrate ∝ Qxwxhxfxm that illustrates the relationship between the bitrate and the quality constant Q).

Regarding claim 19, Wang teaches A method comprising: receiving at least a first portion of media content and a neural network trained to be overfitted to said first portion of the media content ([0471] First, the data 2610 is received from the network. The data received 2610 depends on how the data was prepared for transmission in step 2550 as detailed above and will include the video data and one or more library references to reconstruction models for that video data)
processing said first portion of the media content using said overfitted neural network. ([0141] wherein the second node is able to substantially reproduce the one or more sections of higher quality visual data from the transmitted one or more sections of lower-quality visual data using the developed at least hierarchical algorithm that corresponds to the one or more sections of lower-quality visual data).

Regarding claim 20, Wang teaches A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing: receiving at least a first portion of media content and a neural network trained to be overfitted to said first portion of the media content ([0471] First, the data 2610 is received from the network. The data received 2610 depends on how the data was prepared for transmission in step 2550 as detailed 
processing said first portion of the media content using said overfitted neural network. ([0141] wherein the second node is able to substantially reproduce the one or more sections of higher quality visual data from the transmitted one or more sections of lower-quality visual data using the developed at least hierarchical algorithm that corresponds to the one or more sections of lower-quality visual data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017 / 0347110 A1), in view of Pavelka (ALGORITHMS FOR INITIALIZATION OF NEURAL NETOWRK WEIGHTS).

Regarding claim 2, Wang teaches The apparatus as claimed in claim 1. However, Wang fails to explicitly teach wherein the neural network is initialized by using a random weight vector.
On the other hand, Pavelka teaches wherein the neural network is initialized by using a random weight vector ([Page 3, Para 2] We pick small random values as initial weights of the neural network. The examiner notes that Wang and Pavelka are both considered analogous because they are in the same field of computational neural networks. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang’s training models to incorporate wherein the neural network is initialized by using a random weight vector as taught by Pavelka [Page 3, Para 2] in order to minimize the adjustments the hidden nodes have to make during training [Page 3, Para 2]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017 / 0347110 A1), in view of W_Wang (Video Salient Object Detection via Fully Convolutional Networks).

Regarding claim 5, Wang teaches The apparatus as claimed in claim 1. However, Wang does not teach wherein the first portion of the media content is the entire media content.
On the other hand, W_Wang teaches wherein the first portion of the media content is the entire media content ([Page 44, Col. 2 Para. 1] The video sequences
wherein the first portion of the media content is the entire media content as taught by W_Wang [Page 44, Col. 2 Para. 1] in order to enhance the model’s ability to detect saliency  [Page 44, Col. 2 Para. 2]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017 / 0347110 A1), in view of W_Wang (Video Salient Object Detection via Fully Convolutional Networks).

Regarding claim 14, Wang teaches The apparatus as claimed in claim 12. However, Wang does not teach wherein the first portion of the media content is the entire media content.
On the other hand, W_Wang teaches wherein the first portion of the media content is the entire media content ([Page 44, Col. 2 Para. 1] The video sequences of the whole SegTrackV2 dataset [11] and the training set of the FBMS dataset are also used for training the dynamic saliency network, which include about 3K frame pairs. The examiner notes that Wang and W_Wang are both considered analogous because they are in the same field of computational neural networks. Therefore, it would have been wherein the first portion of the media content is the entire media content as taught by W_Wang [Page 44, Col. 2 Para. 1] in order to enhance the model’s ability to detect saliency  [Page 44, Col. 2 Para. 2]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MEMISEVIC - US20180124437A1
AARON - US20170295374A1
DAVIS - US20170364822A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAMCY ALGHAZZY/Examiner, Art Unit 2128    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128